Title: To John Adams from Joseph Ward, 27 March 1797
From: Ward, Joseph
To: Adams, John



Respected Sir
Newton March 27th. 1797

Out of the abundance of the heart the mouth speaketh; Your exaltation, has so perfectly fulfilled my wishes, and gratified the strong feelings of my heart, I cannot suppress the sentiments which it inspires: Having long indulged a belief of “the high destinies of our country,” this event seems an additional omen, and brightens the glorious hope.—The ruling characters of the world have generally had narrow views; limited to a kingdom, or district, they calculated for a day, and lived by the hour. Your Address, opens a vast field for contemplation, contains a chain of ideas which encircles the nations, embraces the world and all its ages.—“Your country first, and next all human race:” it rises far above the walk and contains ideas too big for birth in royal minds: It embraces being, reposes on Providence, measures time, and meets eternity.
Contemplating such objects, “assimilates the mind and makes it great.” It seems to have been little known, and less regarded, by the rulers of nations, “that those who honor God, shall be honored, and by acknowledging Him in all their ways, they shall be directed by His wisdom,” and hence it is (as I believe) they generally live and die like the worthless vulgar; and their names soon mingle with the forgotten millions.
Immortal fame, as well as “the souls calm sunshine and the heartfelt joy, is virtues prize.” It is so rare a sight to see a great and cultivated mind devoted to the highest good of a nation, setting a pure example copied from the divine principles of Christianity, that when such a character appears he is regarded as a new star in the planetary system, and mankind view him as a superior Intelligence with mingled emotions of love, and admiration.
May Your Administration, be a point of time, as it were cut out of eternity, by Infinite Wisdom, and destined to be a light to the nations, to ages living and unborn, a star to the western world to guide posterity in the paths of wisdom from era to era until time consumes all things else.
I bend an humble knee to Him who liveth forever, and implore His benediction, That your life may be precious in His sight,—your every step guided by wisdom, crowned with success, and accomplish the highest possible good;—that as time rolls on your sun may brighten even while it descends, and its evening rays continue to surpass its meridian glory,—until satisfied with life, and all the ways of Providence to man, your mind “shall clap the glad wing and tower away” to that world “where God shines forth in one eternal Day.”
Farewell.
Joseph Ward

P.S.
Great men often have quackery served up to them, in lieu of sentiment. The following may be a specimen.
As the mad politicians of Europe, with some of our own, will I fear (so long as they are out of Bedlam, where they ought to be) give your mind additional anxieties and labour, which with the growing mountain of cares attached to your high station, will so much exhaust nature that your whole system mental and material will want many cordials to support its energies.  you may feel too strongly this truth, expressed by a sublime genius, “There is but one solid pleasure in life, and that is doing our duty.”—To labour for the welfare of millions, and the felicity of ages to come, is indeed a glorious work; it is the nearest imitation of the Parent of the Universe;—but it wears the mind, and often cuts shorter the thread of life.  Great minds destined to such energies, must often break the chain of ideas, to play with little thoughts, or the perpetual strain will wear out or untune the powers. Hence eminent men whose life was most dear to the world have seldom reached a high point in age. It may perhaps be as difficult for great minds to descend to little things, as for little minds to rise; but it is necessary; there are no Angels in flesh, and so long as men have bodies they must take care of them.  Such men should study more for pleasures; every thing that has musick for their spirits; for a merry heart is the medicine of life.  To hear all kinds of musick; and to listen to the playful conversation of the Ladies often, will relieve the spirits, and serve to break the tough thread of politicks. To acquire knowledge, precious as the gem is, at the loss of health, is not (I guess) a very good bargain; and as you have enough of the former, I am anxious that you should by all means preserve the latter.—To study while riding, (and no day should pass without riding many miles, and with a quick step) the motion, will counteract the relaxing effects of intense thinking; and by custom it will soon become natural, give vigour to all the powers, and at once lengthen and sweeten life. The universe appears to be in motion; and I suspect Angels could not enjoy health without it: Certain it is the deep thinkers of this world often die for want of it.  I am impressed with an idea that amusements, and exercises, in various forms, must mingle with your immense labours, or you may too soon (for your country) mingle with the skies.—
As I recommend trifles, to great minds, reading this, may be in point. Its littleness, is its apology.

